                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHAMBER OF COMMERCE OF THE                         Case No. 20-cv-07331-JSW
                                         UNITED STATE OF AMERICA, et al.,
                                   8                        Plaintiffs,                     RULE 54(B) JUDGMENT
                                   9              v.
                                  10
                                         UNITED STATES DEPARTMENT OF
                                  11     HOMELAND SECURITY, et al.,
                                                            Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Pursuant to the Court’s Order issued this date granting Plaintiffs’ motion for partial

                                  14   summary judgment and denying Defendants’ cross-motion on Plaintiffs’ first two claims for relief,

                                  15   and finding there is no just reason for delay, pursuant to Federal Rule of Civil Procedure 54(b), the

                                  16   Court HEREBY ENTERS JUDGMENT in favor of Plaintiff and against Defendant on those

                                  17   claims for relief.

                                  18           IT IS SO ORDERED AND ADJUDGED.

                                  19   Dated: December 1, 2020

                                  20                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
